David Newbern, Justice. The appellant, George W. Thompson, appeals his conviction of keeping a gambling house in violation of Ark. Code Ann. § 5-66-103 (1987). He states four points: (1) the court erred in failing to require the state to produce a confidential informant and then permitting a police officer to testify with respect to statements made by the informant, (2) the court erred in admitting hearsay evidence, (3) the evidence was insufficient to support the verdict, and (4) the statute is unconstitutional because it is vague. Wehold: (1) it was not error to permit testimony about statements made by the informant because the defense opened the subject through cross-examination; (2) the statements complained of were not hearsay; and (3) the evidence was sufficient to support the conviction. We need not reach the constitutional issue because it was not raised at the trial, Barnes v. State, 294 Ark. 359, 742 S.W.2d 925 (1988). We, therefore, affirm the conviction. At an omnibus hearing, the court ruled that the state need not reveal the name of its informant absent a plan to present, at trial, testimony as to statements made by the informant. The state did not reveal the name of the informant. At the trial, Officer Wallis testified he conducted a search of a building located at 123416 W. 10th St. in North Little Rock as the result of a tip received from an informant. On cross-examination defense counsel questioned the officer specifically about what was said during conversations between the informant and a person who answered as “George” during calls to 371-9781 being monitored by Wallis prior to the search. Wallis described the calls and stated “we came to recognize his voice.” During the search two telephones on the premises rang constantly, each about every 60 seconds. On one occasion an officer answered the phone and actually accepted what was apparently a horse race bet, known as a “round robin,” from someone named Waller. A number of documents which appeared to be, and which were described by Wallis as, “betting slips” were seized, along with a list apparently showing customer names and the amounts they owed or which were owed to them. Thompson was arrested at the scene. A telephone company official testified the number (501) 371-9781 was listed for a George A. Thompson. 1. Identity of the informant  Whether the name of a confidential informant is to be disclosed depends on the circumstances of the case. Roviaro v. United States, 353 U.S. 53 (1957); McDaniel v. State, 294 Ark. 416, 743 S.W.2d 795 (1988); James v. State, 280 Ark. 359, 658 S.W.2d 382 (1983). Disclosure is required if the 4state is to produce the informant as a witness at the trial, see Ark. R. Crim. P. 17.5, but not if the informant is only to be referred to as someone who assisted in the investigation leading to the arrest. See A.R.E. 509; Shackleford v. State, 261 Ark. 721, 551 S.W.2d 205 (1977). The court’s initial ruling was correct. It would have been necessary for the state to produce the name of the informant if it had planned to use his testimony to show he participated in the crime or the manner in which it was committed. The state, however, put on no such testimony in its case in chief. The defense cross-examination of Officer Wallis went into what was said to and by the informant during the monitored calls. That opened the door for the state to discuss those conversations with the witness. Poyner v. State, 288 Ark. 402, 705 S.W.2d 882 (1986); Robinson v. State, 275 Ark. 473, 631 S.W.2d 294 (1982). 2. Hearsay  When Officer Wallis testified about the conversations between the informant and “George,” counsel for Thompson made a hearsay objection. The court correctly ruled the testimony was not hearsay. Officer Wallis testified he placed the calls and monitored them. As he heard what was being said, he was not repeating what the informant told him George told the informant. He was not relating the conversations to establish the truth of the matters asserted in them, but rather to establish that the conversations occurred. An out-of-court statement which is not offered for the truth of the matter asserted is not hearsay. Liberto v. State, 248 Ark. 350, 451 S.W.2d 464 (1970). See also Jackson v. State, 274 Ark. 317, 624 S.W.2d 437(1981); Flaherty v. State, 255 Ark. 187, 500 S.W.2d 87 (1973). 3. Sufficiency of the evidence Thompson’s directed verdict motion and his argument here that there was no substantial evidence to support his conviction emphasizes what the state did not prove, e.g., no one saw him take a bet or money, no gambling devices were found in his house, the state did not show his fingerprints were on the betting forms, and the state did not prove whose writing was on them.  We view the evidence in the light most favorable to the appellee. Pope v. State, 262 Ark. 476, 557 S.W.2d 887 (1977). We note testimony from which the jury could have concluded: Thompson was seen entering and leaving the house at 12341/2 W. 10th Street in North Little Rock; he was present when officers executed the search warrant; the betting slips and customer lists were found on the premises; the telephones were ringing every 60 seconds, and the callers were asking for “George;” a bet was placed by one caller during the search; the two telephones were in the name of “George A. Thompson” according to telephone company records; and the informant had earlier placed bets over the telephone at the number listed for Thompson with a person called “George.”  The evidence was sufficient to support a verdict reached by the jury without resort to suspicion or conjecture. Jones v. State, 269 Ark. 119, 598 S.W.2d 748 (1980). Affirmed. Purtle, J., dissents.